Judgment unanimously affirmed, with costs. When this ease was before us upon the former appeal (Amberg v. Allen, 207 App. Div. 571) we reversed a judgment entered upon a nonsuit rendered at the close of the plaintiffs’ case. The record contained plaintiffs’ version of the transaction only, which in our opinion called for an explanation by the defendant. On the retrial there was offered by the defendant evidence believed by the learned trial court which supports his conclusion that the stock purchased by the plaintiffs was not the defendant’s stock or stock in which he had an interest or right of purchase. The court also found that the defendant made no misrepresentation or false statements to the plaintiffs and that he had purchased the stock in question for the plaintiffs precisely as he had been instructed to do and that title to the stock vested instantly in the plaintiffs. The court further found that there was absolutely no fraud in the entire transaction on the part of the defendant and that the plaintiffs were simply endeavoring to saddle the loss from their own speculation on the defendant. Present — Kelly, P. J., Rich, Jaycox, Manning and Young, JJ.